Honorable Gene R. Danish            Opinion No. H-1008
Chairman
Board of Polygraph Examiners        Re: Authority of Board of
Suite 218                           Polygraph Examiners to pay
Executive Office Terrace            a 1975-76 travel claim when
111 West Anderson Lane              all 1975-76 funds have been
Austin, Texas 78752                 spent.

Dear   Mr. Danish:

     You inquire whether the Board of Polygraph Examiners
has authority to reimburse one of its members for certain
travel expenses incurred during the fiscal year ending
August 31, 1976. No claim for these expenses was submitted
prior to September 1, 1976. Since the Board had, at that
time, no funds remaining from the fiscal year 1975-76, you
ask whether the claims may be paid from the 1976-77 fiscal
year's budget.

     The Board of Polygraph Examiners is responsible for ad-
ministration of the Polygraph Examiners Act. V.T.C.S. art.
4413(29cc), 9 5(a). Authorization to expend funds for the
Board's ,work is provided-in section 6(c) as follows:

              All fees collected under the provisions of
            this Act shall be paid to the Treasurer of
            the State of Texas. Funds necessary for the
            enforcement of this Act and the administra-
            tion of its provisions shall be appropriated
            by the Legislature, but the funds so appro-
            priated for a biennium shall not;exceed the
            total amount of the fees which it is antici-
            pated will be collected hereunder during such
            biennium.

Travel allowances for Board members are subject to the General
Appropriations Act. V.T.C.S. art. 4413(29cc), 5 5(b).




                          P. 4169
Honorable Gene R. Danish - page 2 (B-1008)



     The 1975 General Appropriations Act appropriated funds
to the Board for each of the years ending August 31, 1976
and August 31, 1977 respectively.   Acts 1975, 64th Leg.,
ch. 743, art. IV, at 2758. See Fulmore v. Lane, 140 S.W.
405, 410 (Tex. 1911). This office has said in prior opin-
ions that funds provided for one fiscal year are intended
to be available only for expenditures necessary for the agency
to operate during that year. Attorney General Opinions V-1397
(1952); O-2380 (1940). This principle has been applied to ex-
penditures for services, Attorney General Opinion O-2815 (1940),
and consumable supplies, Attorney General Opinions O-6883 (1945);
O-2380 (1940). An exception has been made for capital expen-
ditures, since they go to purchase items that will be used
long after the year of acquisition.   Attorney General Opinions
C-625 (1966); V-1397 (1952). We find no authority for excepting
the travel expenses in this case from the general rule.

     The Board may not pay the travel claims out of its 1976-77
appropriation.  See Pickle v. Finley, 44 S.W. 480 (Tex. 1898).
                -
                          SUMMARY

            The Board of Polygraph Examiners may not
            use funds appropriated for the fiscal year
            1976-77 to reimburse a Board member for
            travel expenses incurred during the 1975-76
            fiscal year.

                                VeJy truly yours,




                                    ttorney General of Texas

APPROVED:




Opinion Committee




                              p. 4170